IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs August 17, 2011

              STATE OF TENNESSEE v. RODERICK BALDWIN

              Appeal from the Circuit Court for Montgomery County
           Nos. 40900449, 40901199, 41000416    Michael R. Jones, Judge




              No. M2010-02595-CCA-R3-CD - Filed December 15, 2011


The Defendant, Roderick Baldwin, appeals the order of the Montgomery County Circuit
Court revoking his community corrections sentence for his convictions for aggravated
criminal trespass, a Class A misdemeanor, and two counts of aggravated assault, a Class C
felony. On appeal, the Defendant contends that the trial court abused its discretion by
revoking his community corrections sentence and ordering him to serve the remainder of his
sentences in confinement. We affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the court, in which J ERRY L. S MITH and
R OBERT W. W EDEMEYER, JJ., joined.

Jeffry S. Grimes, Clarksville, Tennessee, for the appellant, Roderick Baldwin.

Robert E. Cooper, Jr., Attorney General and Reporter; Meredith DeVault, Assistant Attorney
General; John Wesley Carney, Jr., District Attorney General; and Helen Young, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

       On June 9, 2009, the Defendant pled guilty to aggravated assault in case number
40900449 and was sentenced as a Range I, standard offender to three years’ probation. On
December 9, 2009, the Defendant pled guilty to aggravated criminal trespass in case number
40901199 and to a probation violation in case number 40900449. The trial court sentenced
the Defendant to eleven months, twenty-nine days’ probation consecutive to his previous
probation sentence for aggravated assault, which the trial court reinstated. On August 6,
2010, the Defendant pled guilty to aggravated assault in case number 41000416 and to
probation violations in case numbers 40900449 and 40901199. The trial court sentenced the
Defendant to six years’ community corrections for his conviction in case number 41000416.
The trial court reinstated the Defendant’s probation in case numbers 40900449 and 40901199
and transferred both to community corrections. This gave the Defendant an effective
sentence of nine years, eleven months, and twenty-nine days. On August 18, 2010, a
community corrections violation report was filed alleging that the Defendant had
“abscond[ed]” from community corrections.

       At the community corrections revocation hearing, the Defendant testified that the trial
court sentenced him to community corrections on August 6, 2010, and that his father died
on August 8, 2010. He said he did not report to community corrections because he was
depressed due to his father’s death and did not have money to get to the community
corrections office. He said that the left side of his body was crippled after someone attacked
him with a baseball bat and that he could not walk long distances. He said he could take the
bus to report to his supervisor if the trial court allowed him to remain on community
corrections.

        On cross-examination, the Defendant testified that he telephoned his community
corrections supervisor, Donald Wilkerson, on August 8, 2010, and told Mr. Wilkerson that
his father was sick and that he would report to community corrections on August 11. The
Defendant’s father lived in Louisiana, and the Defendant did not learn that his father had died
until August 10. The Defendant did not tell Mr. Wilkerson that his father had died. The only
time the Defendant contacted Mr. Wilkerson was by telephone on August 8.

        The trial court found that the Defendant’s failure to report to community corrections
violated the terms of his sentence. The trial court noted the Defendant “gets in trouble
almost immediately upon being released from jail.” The trial court found the Defendant was
“not a candidate to be released into the community . . . with alternative sentencing.” The trial
court ordered the Defendant to serve the remainder of his sentences in the Tennessee
Department of Correction.

       The Defendant contends that the trial court abused its discretion by revoking his
community corrections sentence and ordering him to serve the remainder of his sentences in
confinement. The State contends that the trial court properly revoked the Defendant’s
community corrections sentence and ordered the Defendant to serve the remainder of his
sentences in confinement. We agree with the State.

       A trial court may revoke a suspended sentence upon its finding by a preponderance
of the evidence that a defendant violated the conditions of release. T.C.A. § 40-35-311(e)
(probation revocation) (2010); see T.C.A. § 40-36-106(e)(3)(B) (2010) (stating that
community correction revocation proceedings shall be conducted pursuant to Tennessee

                                              -2-
Code Annotated section 40-35-311). The proof of a community corrections violation “need
not be established beyond a reasonable doubt, but it is sufficient if it allows the trial judge
to make a conscientious and intelligent judgment.” State v. Harkins, 811 S.W.2d 79, 82
(Tenn. 1991). A trial court, upon revoking a community corrections sentence, “may
resentence the defendant to any appropriate sentencing alternative, including incarceration,
for any period of time up to the maximum sentence provided for the offense committed . .
. .” T.C.A. § 40-36-106(e)(4). We will not disturb the trial court’s judgment on appeal
absent an abuse of discretion. See State v. Williamson, 619 S.W.2d 145, 146 (Tenn. Crim.
App. 1981). In order for this court to find an abuse of discretion, “there must be no
substantial evidence to support the conclusion of the trial court that a violation of the
conditions of probation has occurred.” State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001)
(citing Harkins, 811 S.W.2d at 82).

        It is undisputed that the Defendant failed to report for his community corrections
sentence. The Defendant argues that his failure to report was a “technical violation” due to
his depression after his father’s death. The record shows, however, that the Defendant did
not notify his supervisor about his father’s death. The trial court noted that the Defendant
had a history of noncompliance and was likely to get in trouble upon release. Given the
Defendant’s failure to report and history of noncompliance with probation, we conclude that
the trial court did not abuse its discretion. The Defendant is not entitled to relief.

        In consideration of the foregoing and the record as a whole, we affirm the judgments
of the trial court.




                                                    ___________________________________
                                                    JOSEPH M. TIPTON, PRESIDING JUDGE




                                              -3-